CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entered 04/04/19 11259:38

Fill in this inferrnation to identify your case:

    

Un§ted Stafes Eankruptcy Court for the:

Case number §/r/ma‘.m; mm ,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,,, _,_ Chapter you are filing under:

a Chap!e!?
§ Chap¥er 11
n Cbap¥eHZ '\.i g . "

2 chapter 13 15\ 1 ‘" C_`| Check if this rs an
amenqed filing

  

   
 

 

Official Form 101 §

eded about the spouses separate|y, the form uses Debtor 1 and

mdentify Yourse|f

1. Your full name

 

AboutDebtor1: About Debtor 2 (Spouse Only in a Joint Case):.

Wréte the name that is on yeur

  

government.j$gu€d pictur§ ._ANGELA ,e…~_`…r . _ aM, A… ,_.u ,.a, _ ., a .~F'M_,.W,.,` an .M. .,W… .…._`¢ v … `..-…,_..M - . ,.”…...,m..….a»_.,,,,.,._.
identification (for example F"St name gm name

your drivers !icense or __W_M, w ,» m mm , ~ d v ,, .
passpor€). M¢dd!~:- ` m

Bring your picture
identification to your meeting
Wit'n the trus€ee

 

   

2. All other names you

 

have used m the last 8 :j§,j,;ve“ ~ ‘ “ y ~~ '~~ ~ »' §i;;:~'qmw .»» w ~-. M
years
inchde yeur married or M'sdiemnar;a mr ' ` ' Ué;:_~-{;g;;; ~ w ~, w …. a _
maiden names
lam name Las‘name ` … …` `
i}§};?~¢a b g `W ' ' ` *` 4 z `

   

Las§ name

 

3. On|y the last 4 digits of
your Social Security XXX ` XX `“ »fl»» 2~-~ &~~~»#»1~-~-- XXX n XX ~. m …Q.W ~_~- -.a_.m
number or federal Oe en
lndividual Taxpayer
Identification number SXX ' XX ‘-~_~ ~.w~~ M-~~ >~.~.… 9 X»X “` XX ~_.WW .M_a. ........ W
rmN>

, needs ~W~.u.;wh ; »N ; - ….. ~ s ,m '~~"

C)f”ficra} Fcrm 18? Voluntary Petition for lndividuals Filing for Bankruptcy

Case 1-19-42026-cec

Debtori Anoela
First Namé’

Mlddle Name

DOC 1 Filed 04/04/19

j Pusev

Lasl Name "

Case number (irknown;

Ent€red 04/04/19 11259:38

 

4. Any business names
and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

About Debtor 1:

w l have not used any business names or E|Nsl

About Debtor 2 (Spouse On|y in a Joint Case):

l;i l have not used any business names or Ele.

 

Business name

 

Business name

M_`

ETN'_

Business name

 

Business name

H'"

ETN”“

 

5. Where you live

120-60 ZOOth Street

Number Street

lf Debtor 2 lives at a different address:

 

Number Street

 

 

Saint Albans , NY 11412
City State ZlP Code

QUEENS

 

County

lf your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address

 

 

 

 

City State ZIP Code

 

County

lf Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address

 

 

 

 

SAME
Number Slreet Number Street
P.O. Bo)< P.O. Box
Crty state zlP Code Clw State ZlP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

E Over the last 180 days before filing this petition,
l have lived in this district longer than in any
other district.

a l have another reason Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

l;i Over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district

n l have another reason Explain.
(See 28 U.SrC.§1408~)

 

 

 

 

 

Official Form 101

Voluntary Petition for individuals Fi|ing for Bankruptcy page 2

Debtor 1

Case 1-19-42026-cec

Anqela

Firsi Name

Middie Name

DOC 1 Filed 04/04/19 Entered 04/04/19 11:59238

j/ Pusev

La$i NamE

Case number (zri<nown)

m Tell the Court About Your Bankruptcy Case

7.

 

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

10. Are any bankruptcy

11.

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

thcial Form 101

Check one (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for /nd/`viduals F/'ling
for Bankruptcy (Form 2010)). A|so, go to the top of page 1 and check the appropriate box.

i;l Chapter 7

i;\ Chapter 11
Ci Chapter 12
12 Chapter 13

l;l l will pay the entire fee when l file my petition Piease check with the cierk’s office in your
local court for more details about how you may pay. Typical|y, if you are paying the fee
yourse|f, you may pay With cash, cashier’s check` or money order. if your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address

‘Nl need to pay the fee in installments lf you choose this option, sign and attach the

App/ication for lndividuals to Pay The Filing Fee in Insfal/ments (thcial Form 103A).

Cl i request that my fee be waived (You may request this option only if you are filing for Chapter 7,
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the AppI/'cation fo Have the
Chapter 7 Fi/ing Fee Waived (Offlcia| Form 103B) and file it With your petition.

 

 

No
n Yes. Districi When Case number
Mll/ll DD /YYYY
Disirict When Case number
MM/ DDiYVYY
Dislrict When Case number
MM/ DD /YYYY
E No
ij Yes, Debtor Relationship to you
District When Case numberl if known
iviM l DD /YYYY
Debtor Re|ationship to you
Dlstrict When Case number, if known
Mll/i l DD / VYYY
m No, Go to line 12.
Ci Yes. l-ias your landlord obtained an eviction judgment against you'?

i:l No. Go to line 12.

a Yes. Fiil out lnitial StafementAbout an Ev/`ct/'on JudgmentAga/`nst You (Form 101A) and hle it as
part of this bankruptcy petition

Voluntary Petition for individuals Fiiing for Bankruptcy page 3

CaS€ 1-19-42026-€€€ DOC 1 Filed 04/04/19 Entered 04/04/19 11259:38

Debtor 1 AI’ICI@ l a j Pi.l S €y Case number iin<na»~.m

 

Firsi Name Middle Name l.asi Name

m Report About Any Businesses ¥ou Own as a Soie Proprietor

 

12. Are you a sole proprietor E'NO‘ GO to part 4_
of any fu|l- or part-time
business? l;i Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

a corporation partnership or
LLC_ Number Streef

 

Name of business if any

 

if you have more than one
sole proprietorshipl use a
separate sheet and attach it
to this petition

 

 

City Staie Z|P Code

Check the appropriate box to describe your business:

m Health Care Business (as defined in 11 U.S.C. § 101(27A))
n Single Asset Real Estate (as defined in 11 U.SlC. § 101(51B))
a Stockbroker (as defined in 11 U.S.C. § 101(53A))

C] Commodity Broker (as defined in 11 U.S.C, § 101(6))

n None of the above

13_ Are you filing under /f you are filing under Chapter 11, the court must know Whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations cash-flow statement, and federal income tax return or if
are you a Sma” business any of these documents do notexist, follow the procedure in 11 U,S.C. § 1116(1)(B).
debtor’?

w n No. l am not filing under Chapter11.
For a definition of small
business debtor, 599 n No. l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in
11 U-S-C- § 101(51[))' the Bankruptcy Code.

a Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if You Own or Have Any Hazardous property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any NO
property that poses or is
alleged to pose a threat Cl Yesl What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

property that needs if immediate attention is needed, why is it needed?

 

immediate attention?
For examp/e, do you own

 

perishable goods or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State Z|P Code

Official Forrn 101 Voiuntary Petition for individuals Filing for Bankruptcy page 4

Case 1-19-42026-cec Doc 1 Filed 04/04/19

oebiori Andela

First Name Middle Name

/
~_.i Pusev

LHS‘. Name

Ent€red 04/04/19 11259:38

Case number iir)<nnimi

W Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you hle for
bankruptcy You must
truthfully check one of the
following choices if you
cannot do so, you are not
eligible to fi|e.

lf you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again

Officlal Form 101

About Debtor 1 :

You must check one:

a l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and i received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency,

§§ | received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but i do not have a
certificate of compietion.

Within 14 days after you hle this bankruptcy petition,
you lVlUST file a copy ofthe certificate and payment
plan, if any.

[] l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after i made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement

To ask for a 30~day temporary waiver of the
requirement attach a separate sheet explaining
What efforts you made to obtain the briefing, Why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briehng before you filed for bankruptcy

ifthe court is satished with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed

Any extension of the 130-day deadline is granted
only for cause and is limited to a maximum of 15
days,

m l am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about financesl

n Disability. l\/iy physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet‘ even after l
reasonably tried to do so.

a Active duty. l am currently on active military
duty in a military combat zone.

|f you believe you are not required to receive a
briefing about credit counseling you must file a
motion for waiver of credit counseling with the court

Voiuntary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

a l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency

Cl l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but l do not have a
certificate of compietion.

Within 14 days after you file this bankruptcy petition,
you NlUST file a copy of the certihcate and payment
plan, if any.

ij l certify that i asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after l made my request, and exigent
circumstances merit a 150-day temporary waiver
of the requirement

To ask for a 30»day temporary waiver of the
requirement attach a separate sheet explaining
What efforts you made to obtain the briehng, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to Hle this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

if the court is satisfied with your reasons, you must
still receive a briehng within 30 days after you fileA
You must file a certihcate from the approved
agency, along with a copy of the payment plan you
developed, if any, if you do not do so, your case
may be dismissed

Any extension of the 30~day deadline is granted
only for cause and is limited to a maximum of 15
days

n l am not required to receive a briefing about
credit counseling because of:

n lncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

n Disabi|ity. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet‘ even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Case 1-19-42026-cec

Deblor 1

§

“BmE

parte ii ineev

Mid¢lc Name

Answer These Questions for Riiiii»oding Furposes

Case number ii/nno»n)

DOC 1 Filed 04/04/19 Elitel’ed 04/04/19 11:_59238

l
x
l
l
l

 

La§' Name

' §

 

16. What kind of debts do
you have?

16a. Are ycitir debts primarily consumer debts? Consumer debts are defined-il
as “incllirred by an individual primarily for a personal family, or household purpose

n No. §:So to line 16b.
Yes. 130 to line 17

16b. Are your debts primarily business debts? Business debts are debts tha>;
money lior a business or investment orthrough the operation of the business ori>_

No,~:C_i‘o to line 16c,
n Yes.' lSo to line 17.

i
ii
t

16c. State thief type of debts you owe that are not consumer debts or business debts.

`i

 

l
i j
i
l

  

U.S.C. § 101(8)

 

ot'i ncurred to obtain
>sfment

 

17. Are you filing under
Chapter 7?

D° you estimate that after n ¥es. l am f ling under Chapter 7 Do you estimate that after any exempt property is
administrative expenses are paid that funds will be available to distribute to u _

any exempt property' ls

ama l anl iiotl filing under Chapter 7. Go to line 18

l

1
indicted and

l

l

 

'eliured creditors?

 

 

 

 

 

 

 

excluded and n ND
administrative expenses 4
are paid that funds will be m YF$
available for distribution q _
to unsecured creditors? §§ 'i'
1a. How many creditors do til/149 El 1,000-5,000 EJ 25,0: ‘ jj).ooo
you estimate that you Cl 50-99 Cl 5,001-10,000 Cl 50,0 ` ‘ ;10,000
oWe? 0'100-199 lIl 10,001-25,000 Ci Mor "‘n 100,000
C_! 200-999 v
19. i-low much do you H/$o-sso,ola`o Cl $i,ooo,ooi-$io million Cl $50¢;1‘ doorooi s1 billion
estimate your assets to Cl sso,ooi_'l;ioo,ooo Cl sio,ofoo.ooi_$so million Cl $1, oijc 0 001-sic billion
be Wo'fh? El $100,001._;-$500,000 Cl $50,000,001-$100 million El $10 begun 001-350 billion
lIl 3500,001-€$1 million Cl $100.000,001-$500 million Cl ivlor `tih.-§in $50 billion
zo. How much do you Cl $0-$50,01§0 Cl $1,000,001~$10 million Cl ssoli;; odom-si billion
estimate your liabilities El sso.oo1-liiioo,000 Cl $10,000,001-$50 million El ssi,o:_v :,;i;ls' 0,001-$10 billion

to be?

Sign Below

$100,001§$500,000

El ssa,ooo,ooi-$ioo million

$500,001$€`61 million a $100,000,001-$500 million

   
  

, fog 00.001-$50 billion
j ham 350 billion

 

For you

y .

l have examined this petition and l declare under penalty of perjury that the informatior’l§provided is true and

COYFECf

lfl have cho§‘»i=.:-n to f le under Chapter 7, l am aware that l may proceed if eligible, undz
of title 11, United States Code l understand th_e relief available under each chapter, ar
under Chaptt;;r‘ 7 § .

l
lf no attorney liepresents me and l did not pay or agree to pay someone who ls not an
this documerit.§ l have obtained and read the notice required by 11 U S C. § 342(b)

l request relief§' ln accordance with the chapter of title 11 United States Code specified

l understand making a false statement, concealing property, or obtaining money or pr "

with a bankruptcy case can result' in fines up to $250, 000 or imprisonment for up to 20
18U. S..C §§ 1;52, 1341, 1519 and 357.1.

 

   
 

.§;

Chapter? 11 12, or13

dll§` choose to proceed

l§l

atloir ey to help me fill out

;l i tlhis petition.

.riy by fraud in connection
yeailis, or bolh.

 

 

<%/¢6/@ col %&¢M'V x g
SignatuLe/ of Debtor 1 k Signature of Debtor 2 "
§ z
Executed p`n »»Clg)~/ , Executed on
3 lvllvl '

/DD /YYYY

il/iM/ol:i~_.,

 

 

 

thcial Form 101

l
….:’. '

Vol:i::i. tary Petition for individuals F;:iling for Bankruptcy

 

 

 

page 6

 

CaS€ 1-19-42026-0€0> DOC 1 Filed 04/04/19 Entered 04/04/19 11. 59. 38

Debtor1 M)G&}CH :I/ p[/{`“)t/>[` Case number iiiknavm)

Flrs‘l Name Middle Name

 

Las" Name

 

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by
an attorney, you do not
need to file this page.

@S%7M 37¢“/7 X

*M“ »: a"a:.m: t§:~'-.~;z

Official Form 101

/Y/YSS t

   

'_. :; § .._.,.…. .. ._..,.,~`,_.._,....,..

.....~’_ -
1

 

 
   

The law §llows you as an individual, to represent yourself in bankruptcy f i:i:rl but you
should understand that many peoplei find it extremely difficult to re `:.1'1" nt
themselves successfully. Because bankruptcy has long-term t"inanci_`.: ’
consequences, you are strongly urged to hire a qualified attorney.

1
To be successful you must correctlyi file and handle your bankniptcy case. T 1§ txt;:iles are very
technical!,\and a mistake or inaction may affect your rights For example, your "a_” may be
dismissé: 1:l because you did not tile a required document pay a fee on time a a meeting or
hearing, or cooperate with the court, case trustee U. S. trustee bankruptcy a§l '_11 strator or audit
f rm if you:r case is selected for audit lf that happens you could lose your rig t 2 g le another

case ory10u may lose protections including the benefit of the automatic stay :,

 

  
  
 
  
  
  
  
  

 

You must list all your property and debts in the schedules that you are requir »,- 1211
court Eiien if you plan to pay a particular debt outside of your bankruptcy, yo;l n1l|3t list that debt
in your schedules lf you do not list a debt the debt may not be discharged l o}‘.jr do not list
property dr properly claim it as exempt, you may not be able to keep the prop ‘ty. Ll'he judge can
also deny§ you a discharge of all your debts if you do something dishonest in 111 Yenkruptcy
case, such as destroying or hiding property, falsifying records or lying. lndivi y 2 ankruptcy
cases are randomly audited to determine if debtors have been accurate, truth :.1 snd complete.
Bankruiiticy fraud is a serious crime; you could be fined and imprisonedj ;"

hired an attorney The court will not treat you differently because you are f linci ourself. To be
successlii.1l, you must be familiar with the United States Bankruptcy Code the 1§‘: ral Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is ti a :`l!ou must also
be familiar with any state exemption laws that apply ‘

lf you dec1de to f le without an attorney, the court expects you to follow the rul ¢1§‘ if you had

  
 

11 »~
Are you sap/are that filing for bankruptcy is a serious action with long-term fina iti:'i_£ll and legal
consequehces? ~‘

UNo

l .
Are you aware that bankruptcy fraud is a serious crime and that if your baner qth forms are
inaccurate or incomplete, you could be lined or imprisoned? ;z ;1.
o 110 ~

1
1

Yes y 1

0

1

DiF you pay or agree to pay someone who is not an attorney to help you fill out yo ir bankruptcy forms?

1 l
Yes Name of Person § : .
Attach Bankruptcy Petit/'on Preparer's Notice, Declarati'on, and S/`gnature Ei€fl cial Form 119).

 

 

By signi111g here, l acknowledge that l understand the risks involved in filing wiih'olit an attorney. l
have read and understood this notice and l am aware that tiling a bankruptcy class without an
attomeyir_riay cause me to lose my rights or property ifl do not properly handle-the case.

 

 

 

 

 

 

ignatup/oi Debtor 1 , Signature of Debtor 2 ' " "
Date "[> `/ Date x
~: Mmioo /YY\'Y ; § 1 MM/“€):p;,"r¥vv
Contact phioi:xe ' Contact phone ;.
n1 § 13
Cel| phone§§§ 1 l Ceu phone s 1

 

 

Email address

 

 

Emai| addr12_ss

    

sss sz““W~¢sa-

;:»~;,.i§m~»~iz..m/. ,,.. 4 ,~ m

Voluhtary Petition for individuals lfiling for Bankruptcy 1 § page 8

 

 

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entered 04/04/19 11259:38

' `Fillr in this information to identify your case and this filing:

,/
Debtort Anq@la __1 PUS@V

F:.rst Name wants Name Last Name

Debtor 2
(Spouse if filing) rise Name mm Name Las: name

 

United States Bankruptcy Court for thE mm District of diem Y Qrk

Case number

 

C] check inns is an
amended filing

 

 

Official Form lOGA/B
Schedule A/B: Property 12/15

ln each category, separately list and describe items. List an asset only once. lf an asset fits in more than one categoryx list the asset in the
category where you think it fits best. Be as complete and accurate as possible lf two married people are filing together, both are equally
responsible for supplying correct information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.

 

 

m Describe Each Residence, Building, Land, or Other Real Estate ‘(ou Own or Have an lnterest In

 

1 Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

C] No. Go to Part Zi
C] Yes, Where is the property?

' 7
What ls the property Check an that apply Do not deduct secured claims or exemptions Pul

 

 

 

 

 

 

m Single~family home the amount of any secured claims on Schedule D'
1 1 1 2 0 - 6 0 2 0 0 th S tre€t n . . . l Creditors Who Have Clai'ms Secured by Property.
. . . . Duplex or multi»unit building
Street address if available or other description l
m Co"d°mm‘“m Or m°peratlve Current value of the Current value of the
n Manufactured or mobile home entire pronerty? portion you ""'~?
gm 3 34Q,000 s
investment property
St AlbaHS , NY 1 'l 41 2 C] Timeshare Describe the nature of your ownership
C‘W Sta‘e z‘P Code m Om interest (such as fee simple, tenancy by
er the entireties, or a life estate), if known.
Who has an interest in the property? Check one FEE SlMPLE
Q‘UEENS 53 Debior 1 only
County a Debtor 2 only

m Debmm and Debfo( 2 Omy m Check if this is community property

see instructions
n At least one of the debtors and another ( )

Other information you wish to add about this item, such as local
property identification number:

 

if you own or have more than one, list here

What ls the property? Check an that apply Do not deduct secured claims or exemptions Put

 

 

 

investment property _
Describe the nature of your ownership

 

a Single-family home the amount of any secured claims on Schedule D'
q 2 ) t \ n Dup;ex m mum_m“ winding Credi`tors Who Have Clai`ms Secured by Propen‘y
Street address if available2 or other description
n Cond°mmium O" COOperatl\/e Current value of the Current value of the
i;l Manufactured or mobile horne entire property? portion you own?
a Lalid 3 5
Cl
C]
Cl

 

 

 

C“Y State Z’F’ Code Txmeshare interest (such as fee simple, tenancy by
Ome" the entireties, or a life estate), if known.
Who has an interest in the property? Check one
m Debtori only
Coun,y CI oebtor 2 only
m D@btoii and DEbYOl' 2 O"W n Check if this is community property
n At least one of the debtors and another (see instructions)

Other information you wish to add about this item, such as local
property identification number:

 

Official Form 106A/B Schedule A/B: Property page 1

Case 1-19-42026-cec

peorer Anm=l a

rest iiame" trade name

13

Dusev
4

last Name

 

Streel address ll available or other description

 

 

City State

ZlP Code

 

County

2 Add the dollar value of the portion you own for all of your entries from Part ‘l, including any entries for pages
you have attached for Part 1. Write that number here. ...................................................................................... 9

m Describe Your Vehicles

What is the property? Check all that apply
Single'family horne

Duplex or multi~unil building
Condominium or cooperative
Nlanufactured or mobile home

Land

investment property

Timeshare

Other

UUD|JUUUU

 

Who has an interest in the property? Check one
m Debtort only

n Debtor 2 only

CJ Demoriandoemorzann

n At least one of the debtors and another

DOC 1 Filed 04/04/19 Entel’ed 04/04/19 11:59238

Case number iiian¢.wn;

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D`
Credilors Who Have Claims Secured by Propeiry_

Current value of the Current value of the
entire property? portion you own?

$ 3
Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

 

 

 

Do you own, Iease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives lf you lease a vehicle also report it on Schedule G; Execurory Contracts and Unexpi`red Leases

3 Cars, vans1 trucks, tractors, sport utility vehicles, motorcycles

give

a Yes

3 14 lVlake:
Nlodel:
Year:

Approximate mileage

Other information

if you own or have more than one, describe here;

3 2 Make:
Model:
Year:
Approximate mileage

Other information

Ofiicial Form 106A/B

Who has an interest in the property? Check one

m Debtorl only

n Debtor 2 only

n Debtorl and Debtor 2 only

a At least one of the debtors and another

m Check if this is community property (see
instructions)

Who has an interest in the property? Check one

n Debtor 1 only

n Debtor 2 only

n Debtori and Debtor 2 only

n At least one of the debtors and another

0 Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the
portion you own?

Current value of the
entire property?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D`
Creditors Who Have G/aims Secured by Property/

Current value of the
portion you own?

Current value of the
entire property?

page 2

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entel’ed 04/04/19 11259:38

/
1 Piiq@v

v test blame "'

Debtorl A `n nn `l

a Case number tillmin
Farsi Name `j "' "' riddle Nari~e

 

3 3 Mal<e:
Model:
Year:
Approxlmate mileage

Other information

3_4 Mal<e:
Model:
Vean
Approximate mileage:

Other information:

Who has an interest in the property? Check one
n Debtorl only

n Deblor 2 only

n Debtor 1 and Debtor 2 only

0 At least one of the debtors and another

n Check if this is community property (see
instructionsi

Who has an interest in the property? Check one
n Debtorl only

i:l Deblor 2 only

m Deblor l and Debtor 2 only

ij At least one of the debtors and another

Cl Check if this is community property (see
instructions)

Do nol deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D,
Credi!ors Who Have Clai'ms Secured by Propeiiy

Current value of the Current value of the
entire property? portion you own?

Do nol deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D,'
Creditors Who Have Clai’ms Secured by Propenly

Current value of the Current value of the
entire property? portion you own?

4 Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Exampi'es' Boats, trailers motors personal watercraft fishing vessels snowmobiles, motorcycle accessories

M No
n Yes

4 1 Mak€l
lVlodel:
Year:

Other information

lf you own or have more than one list here:

4_2 Makef
|Viodel:
Year;

Other infonnation:

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages

Who has an interest in the property? Check one
n Debtor l only

C] Debtor 2 only

n Debtor ‘l and Deblor 2 only

0 Al least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one
m Debtor 1 only

a Debtor 2 only

n Debtor 1 and Deblor 2 only

C] At least one of the debtors and another

i:l Check it this is community property (see
instructions)

you have attached for Part 2. Write that number here

Oft'icial Form lOGA/B

Schedule Ale Property

Do not deduct secured claims or exemptions Pul
the amount of any secured claims on Schedule D‘
Creditors Who Have C/ai'ms Secured by Property,

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D;
Credi'tors Who Have C/a/`ms Secured by Property,

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

page 3

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entet’ed 04/04/19 11259:38

/

DEthl'i A n (`fQ`I ;q _. \ P11 S o\y Case numbEf tsznr:wnl

 

Ftrst Name J $.l»a:xle Name Last Name "` 1

m Describe Your Persona| and Household Items

Do you own or have any legal or equitable interest in any of the following items?

6_ Household goods and furnishings
Examples; Nlajor appliances, furniture linens, china, kilchenware
l._.]r No _ sr
g Yes. Describe ......... ¢;§.~ J;;g_:j»\

t; t see off

7 Electronics

Examp/es: Televisions and radios; audio, video, stereo, and digital equipment; computers printers, scanners; music
collections; electronic devices including cell phones. cameras, media players, games

n No §
UYes. Describe .......... §

8» Collectib|es of value

Examp!es Antiques and tigurines; paintings, prints, or other artworl<; books pictures, or other art objects;
stamp. coin‘ or baseball card collections; other collections memorabiiia, collectibles
Q/No

i:l Ves. Describe ..........

9 Equipment for sports and hobbies

/E°xamp/esc Sports. photographic exercise and other hobby equipment bicycles, pool tables golf clubs, skis; canoes
and kayaks; carpentry too|s; musical instruments
E, No

C] Yes. Describe ..........

10 Firearrns
Examp/es, Pisto|s, rifles, shotguns. ammunition. and related equipment
No
m Yes. Describe ..........

it Clothes
Examp/es' Everyday clothes, furs, leather coats. designer wear, shoes, accessories

EiNo

l;l Yes. Describe.i....,...

12 Jewelry
Examples: Everydayjewelry. costume jewelry. engagement rings$ wedding rings, heirloom jewelry, \»vatchesl gems.
gold, silver
}zl No

Cl Yes. Describe ...........

13 Non-farm animals
Examples Dogs, cats_ birds, horses

MNo

m Yes. Describe,..l

id Any other personal and household items you did not already list, including any health aids you did not list

@/No

0 Yes, Give specific
information .............

15 Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here

Ofticial Form 106A/B Schedule A/B: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

 

 

 

page 4

 

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entet’ed 04/04/19 11259:38

 

 

 

Debtori AI'IC[€ l a PU S ev Case number rzi»i»i;~imi
Firi;t Name Mi=_‘.dle Name l.ast Name
m Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current Val“e of the
portion you own?
Do not deduct secured claims
or exemptions
16_ Cash
Examp/es' Money you have in your wallet, in your home, in a safe deposit box. and on hand when you file your petition
iz/No
DY€S…… ~~~~~~~~~ Cash _, 3

174 Deposits of money
Examples Checkingx savings brother Hnancial accounts; certihcates ofdeposit; shares in credit unions, brokerage houses
and other similar institutions lt you have multiple accounts with the same institution list each.
dNo

 

 

 

 

 

 

 

 

m Yes ................... , institution name
i7 1 Checl<ing account 5
17<2. Checl<ing account 5
17`3. Savings account S
17 4, Savings account 5
175) Certincates of deposit 3
i7 s Other financial account 3
i7 7 Other financiat account 5
17 8 Gther financial account 3
17 9 Other financial account 3

 

18. Bonds, mutual funds, or publicly traded stocks
Examples Bond tunds, investment accounts with brokerage firms. money market accounts

ra/No

 

 

 

 

 

m Yes h . t institution or issuer name
3
$
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
an L C, partnership, and joint venture
f No Name of entity % of ownership
a Yes. Give specific U°/o % 3
information about Oo/
them. . _ . ,, ° % 3
0
0 /0 nlra $

 

Otficial Form lOGA/B Schedule A/B: Property page 5

 

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entered 04/04/19 11259:38

Debtor 1 h n npl ;q 1311 q pay Case number william

 

F'rst Name ') Middie Name test Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checksx cashiers’ checks promissory notes, and money orders
Non~negotiable instruments are those you cannot transfer to someone by signing or delivering them.

g No
n Yes. Give specific lSSuername:

information about
theme ,_ /. 4 S

 

 

 

21 Retirement or pension accounts
Examples, interests in iRA, ERlSA, Keogh` 40i(k), 403(b)A thrift savings accounts or other pension or profit-sharing plans

.Q/No

a Yes. List each

 

 

 

 

 

 

account separateiy. Type of account institution name
AGi(i<) or similar plan: 5
i°ension pian; S
lRA S
Retirement account 5
Keogh, 5
Additional account; $
Additional account; $

 

22 Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examp!es_' Agreements with landlords prepaid rent, public utilities (eiectric, gas, water), telecommunications
companies or others

Q/No

n Yes t , t .. institution nameorindividual’

Eiectric

 

Gasi

 

i

Heating oii:

 

Security deposit on rental unit

 

Prepaid rent;

 

Telephone_

 

Water'

 

Rented furniture

 

€BG?€BMU)€AH)M€D

Other:

 

23 Annuities (A contract for a periodic payment of money to your either for life or for a number of years)

@No

n Yes . t . issuer name and description

 

 

Otficial Form 106A/B Schedule A/B: Property page 6

 

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entered 04/04/19 11259:38

Debtor t AI'lC{e l a Pu 5 ey Case number wiman/m

F:rst Name Middle blame least Name

 

241 interests in an education lRA, in an account in a qualified ABLE program` or under a qualified state tuition program
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(i).
g No
ij Yes

institution name and description Separately file the records of any interests.‘li U.S.C. § 521 (c)

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your beneht

BNO

i;] Yes. Give specific
information about themi .. 5

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examp!es: lnternet domain names, websites, proceeds from royalties and licensing agreements

film

[;] Yes. Give specific
information about them.. . $

27 Licenses, franchises, and other general intangibles
Examples: Buiiding permits. exclusive licenses cooperative association holdings, liquor |icenses, professional licenses

UNQ

n Yes. Give specific
information about them . S

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28_Tax refunds owed to you

ENQ

n Yes Give specinc information
about them, including whether
you already med the returns State: S
and the tax years .......................

Federal; S

Locai $

291Family support
Examples Past due or lump sum alimony spousal support child support, maintenance divorce settlement property settlement

No
n Yes Give specific information .

Aiimonyt 5
Maintenancev $
Support. $
Divorce settlement $
Property settlement S
30. Other amounts someone owes you
Examp/es‘ Unpaid wages, disability insurance paymentsx disability benems! sick pay, vacation pay, workers’ compensation
Sociai Security benefits; unpaid loans you made to someone else
leo
i;] Yes. Give specific information t _. s

Oflicial Form iOBA/B Schedule A/B: Property page 7

 

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entei’ed 04/04/19 11259:38

 

Debiori Angela PuSey Case number animal

Ftisz Name Micdle Name Last Name

31. interests in insurance policies
Examples_ l-lealth, disability, or life insurance; health savings account (HSA); credit homeowners or renter’s insurance

ENo

CI Yes. Name the insurance company

. y _ Company name' Beneficiary: Surrender or refund value
of each policy and list its value .

324 Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust. expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died

No
C] Yes. Give specific information ...........

33. Ciaims against third parties, whether or not you have filed a lawsuit or made a demand for payment
E><amplesv Accidentsx employment disputes, insurance claims, or rights to sue

@No

Cl Yes. Describe each claim. ..

34.0ther contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to setoff claims

QNo

n Yes Describe each claim .................

35.Any financial assets you did not already list

WNO

ij Yes. Give specific information…,

 

36 Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
forPart4.Writethat numberhere._ , t w . .. . ,. .. ..') $

 

 

 

g Describe Any Business-Related Property You Own or Have an interest |n. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
No. Go to Part 6.
n Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

38.Accounts receivable or commissions you already earned

WNo

n Ves. Describe .

 

39. Office equipment, furnishings, and supplies
Examples' Business-related computers software modems, printers. copiers, tax machines rugs, telephones desks, chairs, electronic devices

Z]No

L_.l Yes. Describe

$ ________

Official Form 106A/B Schedule Ale Property page 8

 

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entei’ed 04/04/19 11259:38

Debtorl Ang@la PUSGY Case number summit

F-rstNarne t.'.zid!e Name Lasi Name

 

40»Machinery, fixtures, equipment, supplies you use in business, and tools of yourtrade

UNO

L__l Yes. Describe .....

 

 

 

 

 

 

 

 

 

 

$
4i.lnventory
g No
Cl Yes. Describe».. . 3
42_lnterests in partnerships orjoint ventures
,U No
m yes Describe" " “ Name ofentlty: % of ownership
D'/U $
%
%
43 Customer lists, mailing lists, or other compilations
WNQ
m Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41/»\))?
ij No
m Yes. Describe,_ ,,,,,,
$
44,Any business-related property you did not already list
wl No
ij Yes. Give specinc 5
information .........
5
$
$
$
$
45 Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached 3
for Part 5. Write that number here .» .. .. _ t,_ . _... ,. _.,.,.…. … ,. ')

 

 

 

Describe Any Farm- and Commercial Fishing-Related property You 0wn or Have an lnterest ln.
if you own or have an interest in farmland, list it in Part1.

 

45 Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
a Nol Go to Part 7.
a Yes. Go to line 47,
Current value of the
portion you own?

Do not deduct secured claims
or exemptions

47 Farm animals
Zemp/es: Livestock, poultry, farm-raised fish
No
C] Yes

Official Form iO€A/B Schedule A/B: Property page 9

 

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entei’ed 04/04/19 11259:38

 

 

Debtor1 § n g§! § P 11 S €V Case number §.r)<nawn;
F¢rstt\iarne . user arne LastNarr\e

481 Crops-either growing or harvested

ZNO

i:l Yes Give specific
information ............ $

49 Farm and fishing equipment1 implements, machinery, fixtures, and tools of trade

lzNo

 

 

 

 

 

 

 

 

 

 

 

C] Yes ,. ,.
$
50, Farm and fishing supplies, chemicals, and feed
B' No
m Yes,.. .» .., ,,
$
51.Any farm- and commercial fishing-related property you did not already list
B'No
Ci Yes. Give specitic
information ............ 5
52 Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here _, ..._ .. . ~. w . . ,, ….…… v …9
m Describe A|l Property You Own or Have an Interest in That You Did Not List Above
53, Do you have other property of any kind you did not already list?
Examp/es.' Season tickets, country club membership
g No
U Yes. Give specihc 3
information.… . 3
S
54,Add the dollar value of all of your entries from Part7. Write that number here … . tv _. `. ,.. 11 . . , ., 19 5
List the Totals of Each Part of this Form
55,Part1: Total real estate, line 2 .., ,, …. . l l, i. , ._ ,, ,., .. ,i_ _{ ,_ .. . , °) $
56. Part 2: Total vehicles, line 5 $
57 Part 3: Total personal and household items, line 15 3
58. Part 4: Total financial assets, line 36 $
59 Part 5: Total business-related property, line 45 5
60 Part 6: Total farm- and fishing-related property, line 52 $
eicPart 7: Total other property not iisted, line 54 + 5
62 Total personal property. Add lines 56 through 61. .................... $ Copy personal property total -) + $
63 Total of all property on Schedule AIB. Add line 55 + line 62 .......................................................................................... $

 

 

 

Official Form iOGA/B Schedule A/B: Property page 10

Case 1-19-42026-cec

  

Fill in this information to identify your case:

DOC 1 Filed 04/04/19 Entei’ed 04/04/19 11:59238

  

       

 

 

 

   

       
   

 

  

Case number

`a/
oebiori Anqela _l PUS@Y
Fim Name M>do'le Name Last flame
Deblcr 2
(Spouse if ming) Frsi rome miners Name Laai Name

United States Bani'ruptcy Court for the:Ea_S_t§LIDiSlrict of NY ___

       

 

 

( if known)

 

 

 

E] check irihis is an

 

Official Form 106[)

 

Schedule D: Creditors Who

 

amendedhhng

Have Ciaims Secured by Property 12/15

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information lf more space is needed, copy the Additionai Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

1. Do any creditors have claims secured by your property?
U No4 Check this box and submit this form to the court with your other schedules You have nothing else to report on this form.

X@ Yes. Fill in all of the information below.

 

mist Ali Secured Ciaims

2, List ali secured claims. ifa creditor has more than one secured claiml list the creditor separately
§ for each ciaim. if more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible list the claims in alphabetical order according to the creditors name

-Rushmore Loan Mgt;

 

t Creditor’s Name
Knuc§lesmggomthskl

 

 

 

 

 

Num ber S;rgg:
565 Taxter Rd
Elmsford, NY 10523
C'lY State ZlP ng~;

Who owes the debt? Check one.

 

Describe the property that secures the claim:

 

Family

 

 

 

As of the date you file, the claim is: Check al! that apply.
ij Contingent
Cl unliquidated

g Disputed

Nature of lien Check all that apply.

 

 

§ m Debtor 1 Only g An agreement you made (such as mortgage or secured
m Debtor 2 only carloan)
C] Deb¢gm and Debtor 2 only a Statutory lien (such as tax lien, mechanics lien)
; n At least one of the debtors and another JUde€m lien from 3 iaW‘-SUl`i
_ 0 Other (inciuding a right to offset) ___
§ C] Check if this claim relates to a
j community debt
Date debt was incurred Last 4 digits ofaccount number _W _~ m
2.2
,L-~] Describe the property that secures the claim: S $ 5

 

 

Creditor's Name

 

Number Sireet

 

 

 

City State ZlP Code

Who owes the debt? Check one.

Debtor1 only

Debtor 2 only

Debtor 1 and Debtor 2 only

At least one of the debtors and another

ill DDUU

Check if this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Column A on this page Write that number here:

 

 

t 1

As of the date you file, the claim is: Check all that apply,
C] Contingent

C] unnqmdaed

m Disputed

 

Nature of lien Check all that applyl
n An agreement you made (such as mortgage or secured
car loan)

Statutory lien (such as tax lien, mechanics lien)
Judgment lien from a lawsuit
Other(including a right to offset) _“_W

Dl:li;l

Last 4 digits of account number w

b l

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entered 04/04/19 11259:38

      

'Fill in'this information to identify your case: E-

Debtorl QKEQ)C`:{\-Q :Vl : 0 bilaqu

Vr-. .,'. ware i.'!dcla Name § Last .\'ai=o l

Det:tch ~
(Spouse.ifr':iingj F.-.:\:;:.-= stockton ..

"` v 1}~ .
United rates Bankruptcy Cour: iorire:M&Di\stnct 05

Case number
(|.‘ Kr'.cwr.';

 

list \':i.'r'e

i

thcial Form tOGDeo

 

Declaration About san individual Debtor’s Schedule$_

i
t
,
l
l
,
t
t

t n Check if this is an
` amended filing

12115

 

|f two married people are filing together, bothiare equally responsible for supplying correct information.

You must tile this form whenever you file bankruptcy schedules or amended schedules Nlaking a false statement, ¢:t)l
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to 8250,000, or imp

years,orbot.h.18 U.S.C.§§152,1341,1519,,;lnd 3571.

- Sign Below

»

jric:§ialing property, or
Fisonment for up to 20

 

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
l N:>

v Yes. Name of person

 

S:‘gnature (Oriical Form 11§').

Under penalty of perjury, l declare that l have read the summary and schedules filed With this declaration and
that they are true and correct

   
 

 

%%/j/J(c\ \l %“M/“j X

ignao..'ra injecth ‘l Signafu.'a of De':\tcr 2

ix~/r ____

Declaration About an lndividual Debtor’s Schedules

§.
l
. Attach Bankruptcy Pei'itfcn Preparer's Not/`ce. Dlec

¢
l
1

l
l

s

 

l

i'.l

.=.licm. and

 

 

ge

:<'~|'

-» h
,‘,’ii
-

:59:38
Case 1-19-42026-Cec DOC 1 Filed 04/04/19 Entered 04/04/19 11

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
____________________________________________________________ X

ln re: am . , ~ a : ‘ ` Case No.
lv‘~/L ll,\' CQ [_:{_/L'Q pb( g kpl >/ Chapter 13
z Debtor(S)

AFFIRI»IATION oF FILER s
~\_\Ll

All individuals filing a bankruptcy petition on behalf of a pro Se debtor(s), most provide the following
information

Name of Filer:
Address:

Email Address:
Phone Number:

Name of Debtor($):

 

CHECK THE APPROPRIATE RESPONSES:
ASSISTANCE PROVIDED TO DEBTOR(S):

THE FOLLOWING:

\\\
""\\\\

/_\é l DID NOT PROVIDE THE PAPERWORK OR ASSIST WITH COMPLETING THE FGKMS.

l PREPARED THE PETITION AND/OR ASSISTED `\VITH THE PAPERWORK BY DOH\lG

`EE RECEIVED:
l WAS NOT PAID.

 
 

l WAS PAID.

Amo‘,mt Pa§d.: § .
W_~

______

I.:"X\'»"e hereby affirm the information above under the penalty of perjury

     

Dated: 09 'OH /o/
…

CB.S€ :|.-:l_Q-L‘rZOZG-C€C|f DOC l Fil€d 04/04/19 En'[€|’€d 04/04/19 11§25'9238
` 1
UNIT1311 ;;STATES BANKRUPTCY coURT

EAS1"1;RN DISTRICT oF NEW YoRK 111

`1 l

 

In Re:

A/§`:§ @G/\§Q was PC!SL:)( § Case No.

Chapter 13 '

 

Debtor($z;)§
VERIFICATI()N OF§CR_EDITOR MATRlX/LIST OF CREDIT¢?§HS

The undersigned debtor(s) or a' 10'nc} Ior the de btor($) he reb§ vD rifle ‘ 1

 

the creditor matrix/list 01 credito§rs submitted herein 13 true and correct to the best of lrus?‘l er
knowl ledge. vj §§ "
.§
~ ` .)
Dated: , § §§ 11 1
j Z</) l/Zl%aé/¢~ d %{"~""7 §
. / 1~'-

 

Join: Debtor

 

Anomey for~Debtor § `
1 <

 

 

CaS€ 1-19-42026-0€0 DOC 1 Filed 04/04/19 Entered 04/04/19 11259:38

Rushmore Loan Management
KnuckleS,KominiSki &Manfro LLP
565 Taxter Road, Suite 590
Elmsford, NY 10523

